Per Curiam.
The action in which the execution was issued to the defendant was commenced against this plaintiff in the name of “ Charles J. Henry, William M. Shipman and James Riley, as the Board of Commissioners of Charities of the County of Kings.” The tittle of the plaintiffs as contained in the summons and complaint, and a reference to the statutes under which the action was commenced, and all the facts connected therewith, show that the action was intended to be and that it in fact was an action byi( the Board of Commissioners of Charities and Correction of the County of Kings,” a corporation authorized to sue and be sued by that name. The judgment in favor of this plaintiff for his costs in that action was entered and docketed against “ William M. Shipman, Charles J. Henry and James Riley as the Board of Commissioners of Charities of the County of Kings.” That judgment and docket did not authorize an execution against the three persons named individually, and hence, although the execution was regular on its face, it was in fact unauthorized and void, and the sheriff could refuse to execute it, and can therefore successfully defend this action.
The judgment should be affirmed, with costs.
All concur, except Buger, Ch. J., Rapadlo and Andrews, JJ., not voting.